Case 6:21-mj-0O0005-KLD Document 3-1 Filed 03/22/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
UNITED STATES OF AMERICA | Case No. MJ-21- -H-KLD

Vv.

ROBERT RAYMOND FASUGA

 

AFFIDAVIT OF KYLE SOLON
IN SUPPORT OF A CRIMINAL COMPLAINT

1. I am employed as a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF), United States Department of Justice,
and has been so employed since January 2016. I am currently assigned to the
Helena, Montana, Field Office within the Denver Field Division. I am tasked with
investigating violations of federal firearms, explosives, and narcotics laws. Prior to
employment as an ATF Special Agent, I was certified by the Georgia Peace
Officer Standards and Training Council (P.O.S.T.) and employed as a police
officer continuously for six (6) years with Cobb County Police Department in
Cobb County, Georgia. During my time as a police officer, I successfully applied
for, was granted, and executed over a hundred state arrest and search warrants. I
received a Bachelor’s degree in Criminal Justice from the University of Georgia in

Athens, Georgia. I am also a graduate of the Criminal Investigator Training
Case 6:21-mj-O0005-KLD Document 3-1 Filed 03/22/21 Page 2 of 5

Program from the Federal Law Enforcement Training Center, as well as the ATF
National Academy, both of which are located in Glynco, Georgia.

2. During my tenure as an ATF Special Agent, I have led and assisted in
multiple investigations related to federal and state criminal firearm, explosives, and
narcotics violations. I have obtained multiple federal search warrants, participated
in the execution of numerous federal and state search and seizure warrants for
firearms, explosives, and narcotics violations, and have conducted interviews of
suspects, witnesses, and informants relating to various types of crimes. These
warrants involved the search of locations ranging from residences and businesses
to vehicles and storage facilities. Items searched for, recovered and seized in these
locations have included narcotics, explosives, ammunition, firearms of all types,
including those illegal to possess under any circumstance, records pertaining to the
previous purchase or sale of ammunition and firearms, as well as documents
demonstrative of ownership of those illegal and seized items. I have also authored
and effected federal arrest warrants.

3. Ihave also received specialized training in the investigation of federal
firearms and explosives violations from the ATF National Academy, located
within the Federal Law Enforcement. I make this affidavit from personal
knowledge based on my participation in this investigation, including witness

interviews by myself and/or other law enforcement agents, communications with
Case 6:21-mj-O0005-KLD Document 3-1 Filed 03/22/21 Page 3 of 5

others who have personal knowledge of the events and circumstances described
herein, and information gained through my training and experience. The
information outlined below is provided for the limited purpose of establishing
probable cause and does not contain all details or all facts of which I am aware
relating to this investigation.

4. On August 2, 2019, in Montana First Judicial District Court, Lewis
and Clark County, an Information was filed against Robert Fasuga for the charge
of Assault with a Weapon, Felony, in case number CDC-2019-354. On August 7,
2019, Fasuga appeared with counsel for his Arraignment hearing on the felony
Information filed in case number CDC-2019-354. Fasuga answered to his true
name and was advised of the pending charges and the possible punishment. On
January 19, 2021, this case was dismissed. I reviewed the court documents
associated to this charge.

5. On or about October 20, 2019, Witness #1 (who is known to your
affiant and willing to testify if called to court) began his employment at Mountain
Man Trading Post, ATF Federal Firearms Licensee #98101215. Between October
20, 2019, and January 21, 2020, Witness #1 stole multiple firearms from Mountain
Man Trading Post. Specifically during Witness #1’s employment, Witness #1 stole
a Bryco Arms, model Bryco 38, .380 Auto caliber, semi-automatic pistol, with

serial number 371938, from Mountain Man Trading Post. Witness #1 was
Case 6:21-mj-O0005-KLD Document 3-1 Filed 03/22/21 Page 4of 5

subsequently prosecuted and convicted for his criminal actions in federal court.
Witness #1 was recently sentenced to 12 months plus one day incarceration
followed by three years of supervised release.

6. On or about June 15, 2020, in the County of Lewis and Clark, within
the District of Montana, Robert Raymond Fasuga engaged in a vehicle pursuit with
Lewis and Clark County Sheriff’s Office, case #LC200918. Fasuga led deputies to
his residence at a trailer located on North Montana Avenue, Helena, Montana
59602. Fasuga then exited his vehicle and then fled on foot into his residence.
Deputies deployed a Taser on Fasuga but were not able to take Fasuga into
custody. Fasuga retrieved two firearms (pistols) from his person, placed both
firearms to his head and threatened suicide. Deputies were able to talk Fasuga into
putting the firearms down and he was taken into custody.

7. One of the firearms recovered from Fasuga was a Bryco Arms, model
Bryco 38, .380 Auto caliber, semi-automatic pistol with serial number 371938. The
same firearm suspected stolen by Witness #1 from Mountain Man Trading Post on
January 21, 2020, ATF case number #788050-20-0040.

8. On June 15, 2020, Lewis and Clark County Deputy Blyth and I made
contact with and conducted an in custody recorded Mirandized interview with
Fasuga. After waiving his Miranda rights, Fasuga said that he purchased the

firearm from J.L. about seven to eight months prior for $50.00. Fasuga said that he
Case 6:21-mj-O0005-KLD Document 3-1 Filed 03/22/21 Page 5 of 5

has known J.L. since 2002 and J.L deals in a lot of stolen goods. When I asked
Fasuga if he thought the firearm was stolen, he said “Yes.”

9, ATF Special Agent Wozniak, an interstate nexus expert, examined the
Bryco Arms, model Bryco 38, .380 Auto caliber, semi-automatic pistol with serial
number 371938. Special Agent Wozniak determined that the firearm affected
interstate commerce, as it was manufactured in Gardena, California.

10. Based on the foregoing, I submit that there is probable cause to
believe that on or about June 15, 2020, Robert Raymond Fasuga committed the

offense of Knowing Possession of a Stolen Firearm, in violation of Title 18 U.S.C.

§ 922(j).

/slXa\ 2 So\ ory,

Kyle e Solon, aie Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

Sworn to before me over the telephone and signed by me pursuant to Federal
Rule of Criminal Procedure 4.1 and 4(d), this 20% day of March, 2021.

fl tae |S es

Hon. Kathleen L. DeSoto
United States Magistrate Judge
Missoula, Montana
